On March 31, 2008, this court found Daries Sherrills to be a vexatious litigator under S.Ct.Prae.R. 14.5(B). This court further ordered that Sherrills was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On June 1, 2010, Sherrills submitted a request for leave to file an appeal. Upon review of the proffered document, the court finds it without merit. Accordingly,
It is ordered by the court that Daries Sherrills is denied leave to file an appeal.